       Case 2:19-cv-00045-BMM Document 76 Filed 11/19/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

BECKY CLEMENTS,
                                                        CV-19-45-BU-BMM
                          Plaintiff,

       vs.                                          ORDER ADOPTING JUDGE
                                                    DESOTO’S FINDINGS
COMPREHENSIVE SECURITY                              AND RECOMMENDATIONS
SERVICES, INC., a Montana registered
foreign corporation; FIRSTLINE
TRANSPORTATION SECURITY, INC., a
Montana registered foreign corporation
GARY SMEDILE, individually; TERESA
BULLINGTON, individually; ZOE
HAUSER, individually;
TRANSPORTATION SECURITY
ADMINISTRATION; HOMELAND
SECURITY ADMINISTRATION;
TRINITY TECHNOLOGY GROUP, INC.,
a Montana registered foreign corporation;
ABC Corporation, ABC LLCs, and JOHN
DOES 1-10,

                          Defendants.

      Plaintiff Becky Clements filed a Complaint (Doc. 19) alleging federal

constitutional claims and a state law claim for blacklisting against her former

employer, FirstLine Transportation Security, Inc. (“Firstline”), three FirstLine

employees (“individual defendants”), and various other defendants. FirstLine filed

a Motion for Judgment on the Pleadings under Fed. R. Civ. P. 12(c). Doc. 29. The
        Case 2:19-cv-00045-BMM Document 76 Filed 11/19/20 Page 2 of 4



individual defendants filed a Motion to Dismiss for Failure to State a Claim under

Fed. R. Civ. P. 12(b)(1) and, alternatively, for lack of subject matter jurisdiction

under Rule 12(b)(6) and (1). Doc. 60. United States Magistrate Judge Kathleen L.

DeSoto held a hearing on these motions on October 30, 2020. Doc. 70.

      Judge DeSoto entered Findings and Recommendations in this matter on

November 5, 2020. Doc. 71. Neither party filed objections. When the parties do

not file objections, the Court need not review de novo the proposed Findings and

Recommendations. Thomas v. Arn, 474 U.S. 140, 150-51 (1986). The Court will

review Judge DeSoto’s Findings and Recommendations (Doc. 71) for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981).

      Judge DeSoto recommended the following: (1) Clements’s oral motion to

dismiss TSA and the Department of Homeland Security be granted; (2) FirstLine’s

Motion for Judgment on the Pleadings (Doc. 29) as to Counts I-III (federal

constitutional claims) be granted; (3) the individual defendants’ Motion to Dismiss

Clements’s Counts I-III (federal constitutional claims) be granted; (4) the individual

defendants’ Motion to Dismiss Clements’s Count IV (blacklisting) under Fed. R.

Civ. P. 12(b)(6) be denied but their alternative Motion to Dismiss Clements’s Count

IV (backlisting) for lack of jurisdiction under Fed. R. Civ. P. 12(b)(1) be granted;

and, (5) the matter be remanded to state court. Doc. 71.

                                             2
        Case 2:19-cv-00045-BMM Document 76 Filed 11/19/20 Page 3 of 4



      The Court finds no clear error in Judge DeSoto’s proposed Findings and

Recommendations. Clements’s federal constitutional claims fail as a matter of law

because they do not fall within the categories of claims previously recognized under

Bivens and there exists no basis for recognizing a new implied cause of action.

Clements’s blacklisting claim proves sufficient to survive the defendants’ motions

to dismiss. Without Clements’s federal constitutional claims, the Court lacks

jurisdiction to hear this case. Clements would be barred by the statute of limitations

from bringing the remaining blacklisting claim again in state court. As a result, the

Court will remand the remaining blacklisting claim to state court rather than

dismissing the claim.

                                      ORDER

      Accordingly, IT IS ORDERED that:

1. Plaintiff’s oral motion to dismiss TSA and the Department of Homeland Security

as parties in this matter is GRANTED.

    The Transportation Security Administration is DISMISSED.

    The Department of Homeland Security is DISMISSED.

2. FirstLine’s Motion for Judgment on the Pleadings (Doc. 29) is GRANTED as it

relates to Counts I-III of the Amended Complaint (Doc. 19).

    Counts I-III of the Amended Complaint (Doc. 19) are DISMISSED with

      prejudice.

                                             3
       Case 2:19-cv-00045-BMM Document 76 Filed 11/19/20 Page 4 of 4



3. The individual defendants’ Motion to Dismiss for failure to state a claim

(Doc. 60) is GRANTED as it relates to Counts I-III of the Amended Complaint

(Doc. 19) and DENIED as it relates to Counts IV of the Amended Complaint

(Doc. 19).

    Counts I-III of the Amended Complaint (Doc. 19) are DISMISSED with

      prejudice.

4. The individual defendants’ Motion to Dismiss for lack of jurisdiction (Doc. 60)

is GRANTED as it relates to Count IV of the Amended Complaint (Doc. 19).

    Count IV of the Amended Complaint (Doc. 19) is DISMISSED without

      prejudice.

5. All deadlines and hearings in this case are VACATED. The matter is remanded

back to Montana’s Eighteenth Judicial District Court, Gallatin County, Montana.

      Dated the 19th day of November, 2020.




                                           4
